     Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 1 of 7




2
3
4
5
6                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
7
8      Donald J. Trump for President, Inc.;          )      Case #2:20-cv-1445-JCM-VCF
       Republican National Committee; Nevada         )
 9                                                   )
       Republican Party                              )      VERIFIED PETITION FOR
10                    Plaintiff(s ),                 )      PERMISSION TO PRACTICE
                                                     )      IN TIDS CASE ONLY BY
lI             vs.                                   )      ATTORNEY NOT ADMITTED
                                                     )      TO THE BAR OF TIDS COURT
12     Barbara Cegavske, in her official capacity as )      AND DESIGNATION OF
       Nevada Secretary of State                     )      LOCAL COUNSEL
13                                                   )
                      Defendant(s ).                 )
14                                                          FILING FEE IS $250.00
15
16             --��T_yl_ er_ �R ·� -G�r�ee_n�---' Petitioner, respectfully represents to the Court:
                  (name of petitioner)
17
                1.     That Petitioner is an attorney at law and a member of the law firm of
18
                                           Consovoy McCarthy PLLC
19                                                 (firm name)

20                               1600 Wilson Blvd., Ste. 700
        with offices at --------------,----------------
                                      (street address)
21
                         Arlington                                 Virginia                     22209
22                        (city)                                    (state)                    (zip code)

23                703-243-9423                     tyler@consovoymccarthy.com
         (area code+ telephone number)                   (Email address)
24
                2.     That Petitioner has been retained personally or as a member of the law firm by
25
                    ainti s
        -----�_P_l-:- ,.,, _ _ff:_ _______ to provide legal representation in connection with
26           [client(s)]

27      the above-entitled case now pending before this Court.

28                                                                                                    Rev. 5/16
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 2 of 7
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 3 of 7
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 4 of 7
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 5 of 7
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 6 of 7
Case 2:20-cv-01445-JCM-VCF Document 14 Filed 08/12/20 Page 7 of 7
